Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: John G. Call Bobbi Chaville Senior Vice President, Senior Director, Investor Relations Chief Financial Officer Phone: (925) 965-4289 Phone: (925) 965-4315 Email: bobbi.chaville@ros.com ROSS STORES REPORTS RECORD FOURTH QUARTERAND FISCAL YEAR 2009 EARNINGS Pleasanton, California, March 18, 2010 Ross Stores, Inc. (Nasdaq: ROST) today reported earnings per share for the 13 weeks ended January 30, 2010 of $1.16, up 53% from $.76 for the 13 weeks ended January 31, 2009. Net earnings for the 13 weeks ended January 30, 2010 grew to a record $142.9 million, up 47% from $97.4 million for the 13 weeks ended January 31, 2009. Sales for the fourth quarter ended January 30, 2010 grew 14% to $1.980 billion, with comparable store sales up 10% over the prior year. For the 52 weeks ended January 30, 2010, earnings per share grew 52% to $3.54, up from $2.33 for the 52 weeks ended
